Citation Nr: 0606575	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
postoperative residuals of a nasal fracture.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO). 

A motion to advance this case on the Board's docket was 
granted by the Board for good cause on March 15, 2005.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

In October 1991, the veteran raised the issues of entitlement 
to service connection for an ankle injury, dysentery, 
hepatitis, malaria, a broken jaw, a broken cheek, and a neck 
wound.  In September 2002, he raised the issues of 
entitlement to service connection for tinnitus, claimed as 
"ringing in the ears," and for sinusitis, to include as 
secondary to his service-connected nasal fracture.  Finally, 
in November 2002, the veteran again raised the issues of 
entitlement to service connection for a hernia, dysentery, 
and hepatitis, and also raised the issue of a skin rash.  In 
the Board Remand in March 2005, these issues were referred to 
the RO as they had not been developed for appellate review.  
The claims file indicates no action has been taken on these 
issues, and are therefore again referred to the RO for 
appropriate disposition.


FINDING OF FACT

The veteran's service-connected postoperative residuals of a 
nasal fracture are manifested by no more than a 50 percent 
obstruction on the right nasal passage.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected postoperative 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the RO provided the veteran 
the required notice with respect to the issue of entitlement 
to an increased rating for his postoperative nasal fracture 
in letters dated in December 2001 and April 2005.  These 
letters informed the veteran that VA would obtain all service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The December 2001 letter 
did not expressly direct the veteran to do this, but stated 
"tell us about any additional information or evidence that 
you want us to try to get for you."  Additionally, the April 
2005 letter stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know," and "[t]ell us about any additional 
information or evidence that you want us to try to get for 
you."  The provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the November 2002 statement of the 
case.  It is clear from these documents that the RO was 
asking for any records related to the veteran's claim.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Service connection for post-operative residuals of a nasal 
fracture has been in effect since October 28, 1945, and has 
been assigned a noncompensable evaluation since that time.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  In November 2001, 
the veteran filed a claim for increase.  

A VA examination dated in September 1998, found bilateral 
narrow nares, with approximately a 50 percent obstruction 
secondary to trauma and reconstruction.  A VA outpatient 
treatment record dated in May 2001, found no swelling or 
congestion on examination of the nose.  

On a January 2002 VA medical examination, it was noted that 
the veteran had difficulty breathing through the nose, with 
more difficulty on the right.  There was no purulent 
discharge, speech impairment, active sinus disease, or 
allergic diagnosed.  The diagnosis was right nasal septal 
deviation examiner, with a 50 percent obstruction in the 
right nasal passage.

In April 2002, a VA outpatient treatment record indicated 
that the veteran complained of nose congestion worsening with 
exercise.  The diagnosis was right nasal septum deviation and 
vasomotor rhinitis.  The veteran was prescribed a 
corticosteroid.

A May 2003 VA outpatient treatment record reflects complaints 
of chronic nasal congestion with exertion.  The examiner 
diagnosed nasal obstruction partially due to septal 
deviation.  


At an August 2005 VA medical examination, nasal septum 
deviation and nasal bone spine contralateraly was found.  The 
examiner found this resulted in interference with breathing 
through the nose due to a 50 percent right nasal reduction.  
The veteran's chronic nasal obstruction was reported to 
interfere with daily activities, including sleep.  It was 
noted that the veteran had required two surgeries on his 
nose, and chronic corticosteroid use was reported.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Francisco, 7 Vet. App. at 58.  

The veteran's service-connected postoperative residuals of a 
nasal fracture have been assigned a noncompensable evaluation 
under the provisions of Diagnostic Code 6502.  38 C.F.R. 
§ 4.97.  Under Diagnostic Code 6502, a 10 percent evaluation 
is warranted for deviation of the nasal septum due to trauma 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  Ten percent is the only evaluation 
available under Diagnostic Code 6502.  Id.

Diagnostic Code 6502 is unambiguous, and the veteran simply 
does not meet the criteria for a 10 percent evaluation under 
it.  He has a 50 percent obstruction only on the right.  Such 
level of obstruction in only one nasal passage does not allow 
for a compensable evaluation under Diagnostic Code 6502.  
Thus, a compensable evaluation is not warranted for the 
veteran's service-connected post-operative residuals of a 
nasal fracture.  See 38 C.F.R. § 4.31 (where the Rating 
Schedule does not provide for a noncompensable evaluation for 
a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met).

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2005) whether 
or not raised by the veteran.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  The Board notes that 38 C.F.R. § 4.97, 
Diagnostic Code 6504 is inapplicable because it refers to 
loss of part of the nose or scars, and such manifestations 
are not part of the veteran's disability picture.  Similarly, 
Diagnostic Codes 6510, 6511, 6512, 6513, 6514 are 
inapplicable as they refer to sinusitis.  In this regard, 
entitlement to service connection for a sinus disorder was 
denied by an unappealed rating decision dated in October 
1998.  See 38 U.S.C.A. § 7105 (West 2002).  

Moreover, the evidence discussed above does not suggest that 
the service-connected postoperative nasal fracture presents 
such an exception or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of a 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  For example, this disorder has not required frequent 
periods of hospitalization, nor has it been shown by the 
evidence of record to markedly interfere with employment.  

Finally, as the criteria for a compensable evaluation for 
postoperative nasal fracture have not been shown, the 
preponderance of the evidence is against the claim, and the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable evaluation for postoperative residuals of a 
nasal fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


